October 26, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     DONALD E. KILPATRICK, Appellant

NO. 14-17-00356-CV                       V.

                NOBLE CAPITAL SERVICING LLC, Appellee
                   ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on February 22, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Donald E. Kilpatrick.

      We further order this decision certified below for observance.